•           •           •     
  •          •         •





MEMORANDUM OPINION

No. 04-10-00101-CV

IN RE KB HOME LONE STAR INC., KB HOME LONE STAR LP, KBSA, INC., AND
KB HOME HOLDINGS INC.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Sandee Bryan Marion, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: April 28, 2010 

PETITION FOR WRIT OF MANDAMUS DISMISSED
            On April 21, 2010, relators filed an unopposed motion to dismiss, asking this court to dismiss
this mandamus proceeding as moot because the parties settled the underlying case in mediation on
April 13, 2010.  Accordingly, relators’ petition for writ of mandamus is DISMISSED AS MOOT. 
See Tex. R. App. P. 42.1(a)(1). 
PER CURIAM